                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


CHURCH ON THE MOVE, INC.,

       Plaintiff,

v.                                                             CV No. 18-627 CG/SMV

BROTHERHOOD MUTUAL INSURANCE
COMPANY,

       Defendant.

                      ORDER GRANTING STIPULATED MOTION
                          TO DISMISS WITH PREJUDICE

       THIS MATTER is before the Court on the parties’ Stipulated Motion to Dismiss

with Prejudice (the “Motion”), filed January 30, 2020. The Court, having considered the

Motion and being otherwise fully advised in the premises, finds the Motion is well-taken

and shall be GRANTED.

       IT IS THEREFORE ORDERED that Plaintiffs’ Complaint and all causes of action

that were or could have been alleged therein in the above-captioned matter be

dismissed with prejudice, with all parties to bear their own attorneys’ fees and costs.

       IT IS SO ORDERED.



                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
